DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kandel (US 2012/0033215).
[claim 1] A metrology target for use in measuring misregistration between layers of a semiconductor device (fig. 2a, [0005]-[0008], alternatively fig. 2b, or fig. 5a [0056]-[0062] may be used) comprising: a first target structure (202a, 202b, 202c, 202d, fig. 2a, [0005]-[0008]) placed on a first layer of a semiconductor device, said first target structure comprising a first plurality of unitary elements respectively located in at least four regions of said first target structure (fig. 2a), said first plurality of elements being rotationally symmetric with respect to a first center of symmetry (110, fig. 2a); and at least a second target structure (204a, 204b, 204c, 204d, fig. 2a, [0005]-[0008]) placed on at least a second layer of said semiconductor device, said second target structure comprising a second plurality of elements respectively located in at least four regions of said second target structure (fig. 2a), said second plurality of elements being rotationally symmetric with respect to a second center of symmetry (110, fig. 2a), said second center of symmetry being designed to be axially aligned with said first center of symmetry (note that the first and second centers of symmetry coincide/are the same namely 110, thus they are axially aligned, fig. 2a) and corresponding ones of said second plurality of elements being located adjacent corresponding ones of said first plurality of elements in said at least four regions in a non-surrounding arrangement (fig. 2a), when said first and second layers are placed one on top of another [0005], wherein a measurement region of interest is defined with respect to each of said first plurality of elements and second plurality of elements (the plurality of elements form the metrology target structure hence inherently define the measurement region of interest) , and wherein a length of said first plurality of elements is shorter than a length of said second plurality of elements (e.g. if in fig. 2a the length of the elements is defined in the x-direction first plurality of elements 202b, 202c  are shorter than the x-direction length of second plurality of elements 204a,204b).  
[claim 2] The metrology target according to claim 1, wherein said first plurality of unitary elements comprises non-periodic elements (fig. 2a).  
[claim 3] The metrology target according to claim 1, wherein said second plurality of elements comprises unitary, non-periodic elements (fig. 2a).  
[claim 4] The metrology target according to claim 1, wherein said first and second pluralities of elements comprise bar-like elements, each having a length dimension greater than a width dimension (fig. 2a).  
[claim 5] The metrology target according to claim 4, wherein each element of said first and second pluralities of elements is invariant upon 180 degree rotation thereof [0006].  
[claim 6] The metrology target according to claim 4, wherein said length dimension and said width dimension of said first plurality of elements are similar to said length dimension and said width dimension of said second plurality of elements (fig. 2a).  
[claim 7] The metrology target according to claim 1, wherein said second plurality of elements comprises periodic elements  (if fig. 5a is used as the device with 504a-d, 506a-d, 512a-d as the first target structure and 510a-d, 502a-d, 508a-d as the second target, thus the second target among e.g. 510b, 502b, and 508b is periodic).  
[claim 8] The metrology target according to claim 1, and also comprising (if fig. 5a [0056]-[0062] is used as the device with 512a-d as the first target structure and 506a-d  as the second target): a third target structure (504a-d, fig. 5a)  placed on a third layer of said semiconductor device, said third target structure comprising a third plurality of elements (504a, 504b, 504c, 504d, fig. 5a)  respectively located in at least four regions of said third target structure, said third plurality of elements being rotationally symmetric with respect to a third center of symmetry (center of fig. 5a demarcated by an x), said third center of symmetry being designed to be aligned with said first and second centers of symmetry and corresponding ones of said third plurality of elements being located adjacent corresponding ones of said first and second pluralities of elements in said at least four regions in a non-surrounding arrangement, when said first, second and third layers are placed one on top of another (fig. 5a, [0056]-[0062]).  
[claim 9] The metrology target according to claim 1, wherein said four regions of said first target structure and said second target structure are mutually uniformly sized (since the boundary of the four regions may be arbitrarily drawn in the various corners of the metrology target, the regions may be defined to be uniformly sized).
[claim 10] The metrology target according to claim 1, wherein said four regions of said first target structure and said second target structure are not mutually uniformly sized (since the boundary of the four regions may be arbitrarily drawn in the various corners of the metrology target, the regions may be defined to be slightly different sized).
 [claim 11] A method for measuring misregistration between layers of a semiconductor device  (fig. 2a, [0005]-[0008], alternatively fig. 2b, or fig. 5a [0056]-[0062] may be used)comprising: providing a first target structure (202a, 202b, 202c, 202d, fig. 2a, [0005]-[0008])  on a first layer of a semiconductor device, said first target structure comprising a first plurality of unitary elements  respectively located in at least four regions of said first target structure (fig. 2a), said first plurality of elements being rotationally symmetric with respect to a first center of symmetry (110, fig. 2a); providing at least a second target structure placed on at least a second layer of said semiconductor device, said second target structure (204a, 204b, 204c, 204d, fig. 2a, [0005]-[0008])  comprising a second plurality of elements respectively located in at least four regions of said second target structure (fig. 2a), said second plurality of elements being rotationally symmetric with respect to a second center of symmetry (110, fig. 2a); placing said first and second layers one upon another [0005]-[0008], such that said second center of symmetry is designed to be axially aligned with said first center of symmetry (note that the first and second centers of symmetry coincide/are the same namely 110, thus they are axially aligned, fig. 2a)  and corresponding ones of said second plurality of elements are located adjacent corresponding ones of said first plurality of elements in said at least four regions in a non- surrounding arrangement (fig. 2a); wherein a measurement region of interest is defined with respect to each of said first plurality of elements and second plurality of elements (the plurality of elements form the metrology target structure hence inherently define the measurement region of interest) , and wherein a length of said first plurality of elements is shorter than a length of said second plurality of elements (e.g. if in fig. 2a the length of the elements is defined in the x-direction first plurality of elements 202b, 202c  are shorter than the x-direction length of second plurality of elements 204a,204b).  and performing metrology on said first and second target structures, in order to measure misregistration between said first and second layers [0005]-[0008].  
[claim 12] The method according to claim 11, wherein said first plurality of unitary elements comprises non-periodic elements (fig. 2a).  
[claim 13] The method according to claim 11, wherein said second plurality of elements comprises unitary, non-periodic elements (fig. 2a).  
[claim 14] The method according to claim 11, wherein said first and second pluralities of elements comprise bar-like elements, each having a length dimension greater than a width dimension (fig. 2a).  
[claim 15] The method according to claim 14, wherein each element of said first and second pluralities of elements is invariant upon 180 degree rotation thereof [0006].  
[claim 16] The method according to claim 14, wherein said length dimension and said width dimension of said first plurality of elements is similar to said length dimension and said width dimension of said second plurality of elements (fig. 2a).  
[claim 17] The method according to claim 11, wherein said second plurality of elements comprises periodic elements (if fig. 5a is used as the device with 504a-d, 506a-d, 512a-d as the first target structure and 510a-d, 502a-d, 508a-d as the second target, thus the second target among e.g. 510b, 502b, and 508b is periodic).  
[claim 18] The method according to claim 11, and also comprising (if fig. 5a [0056]-[0062] is used as the device with 512a-d as the first target structure and 506a-d  as the second target): providing a third target structure (504a-d, fig. 5a) on a third layer of said semiconductor device, said third target structure comprising a third plurality of elements (504a, 504b, 504c, 504d, fig. 5a) respectively located in at least four regions of said third target structure, said third plurality of elements being rotationally symmetric with respect to a third center of symmetry (center of fig. 5a demarcated by an x) and placing said third layer upon said first and second layers such that said third center of symmetry is designed to be aligned with said first and second centers of symmetry and corresponding ones of said third plurality of elements are located adjacent corresponding ones of said first and second pluralities of elements in said at least four regions in a non- surrounding arrangement (fig. 5, [0056]-[0062]).  
[claim 19] The method according to claim 11, wherein said four regions of said first target structure and said second target structure are mutually uniformly sized (since the boundary of the four regions may be arbitrarily drawn in the various corners of the metrology target, the regions may be defined to be uniformly sized).
[claim 20] The method according to claim 11, wherein said four regions of said first target structure and said second target structure are not mutually uniformly sized (since the boundary of the four regions may be arbitrarily drawn in the various corners of the metrology target, the regions may be defined to be slightly different sized).

Response to Arguments
Applicant's arguments filed 8-24-2022 have been fully considered but they are not persuasive.  Applicant argues that Kandel does not teach that a measurement region of interest is defined with respect to each of said first plurality of elements and second plurality of elements or that that lengths of the of the first plurality of elements are shorter than the lengths of the second plurality of elements.  In Kandel the first and second plurality of elements form a metrology target structure hence inherently define the measurement regions of interest.   Moreover if for example in fig. 2a of Kandel length of the elements is defined in the x-direction, the first plurality of elements 202b, 202c would be shorter than the x-direction length of second plurality of elements 204a,204b.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898